I agree with the denial of plaintiff's writ application. I write separately to reiterate my view that plaintiff's arguments, which have previously been denied but are nonetheless repeated here, "lack any iota of legal merit" and are a troubling cause of unnecessary litigation. See Willis v. EAN Holdings , 17-0789 (La. 9/22/17), 226 So.3d 438 (J. Crichton additionally concurring). Plaintiff's application is once again an egregious waste of judicial resources, and I find that her frivolous appeal warranted the damages imposed upon plaintiff therefor.